DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted on November 23rd 2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akao (US 4.288.278).
Regarding claim 1, Akao disclose a pleated filter preparation system (20), the system (20) comprising:
a pleat driver (4) configured to move a pleated filter material (12) through the system (20; col. 3 ll. 47-48); 
6) configured to identify a target pleat to be cut (col. 3 ll. 63-68, col. 4 ll. 1-2); 
a punch cut station (8) configured to cut the target pleat to form a filter strip (col. 4 ll. 3-7); and 
a pleat compressor (9) configured to compress the filter strip to a predetermined size (col. 4 ll. 8-14).
Regarding claim 3, Akao discloses wherein the feed entrance (2) includes side rails (21a, 21b) that are configured to move to optimally guide different widths of the pleated filter material (12) into the pleat driver (4; col. 8 ll. 6-51; in element 2, the rails are adjusted to aid in the creation of varying widths. The filter of a predetermined width is then guided to the successive processes).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Akao (US 4,288,278) in view of Robbins et al. (US 4,181,070; “Robbins”).
Regarding claim 2, Akao discloses further including a feed entrance (2) configured to guide the pleated filter material (12) from a pay-out (11) into the pleat driver (4).

	However, Robbins teaches a pay-out (10) comprising one or more rolls of pleated filter material to be processed by the system (Fig. 1).
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified the system of Akao by having provided the roll, as taught by Robbins, in order to provide raw material during manufacturing.
Regarding claim 4, Akao discloses the punch cut station (8) and the pleat compressor (9).
Akao fails to disclose further including a conveyor disposed between the punch cut station and the pleat compressor, the conveyor being configured to transport filter strips from the punch cut station to the compressor.
However, Robbins teaches a conveyor (27) disposed between the punch cut station (claim 1; the cutting station is located on table 28) and the pleat compressor (col. 4 ll. 40-44; the compressor is located in the area of the curling oven), the conveyor being configured to transport filter strips from the punch cut station to the compressor.
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified the punch cut station and the pleat compressor of Akao by having provided the conveyor, as taught by Robbins, in order to efficiently transfer the pleated filter to a successive processing station, therefore, making way for other pleated film to be cut.
Regarding claim 5, Akao discloses the pleat compressor (9).

However, Robbins teaches the conveyor (27) is configured to move each of the filter strips onto a filter support (281) comprising the pleat compressor.
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified the punch cut station and the pleat compressor of Akao by having provided the conveyor, as taught by Robbins, in order to efficiently transfer the pleated filter to a successive processing station, therefore, making way for other pleated film to be cut.
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akao (US 4,288,278) in view of Robbins et al. (US 4,181,070; “Robbins”) as applied to claim 5, and in further view of Lise et al. (US 2014/0235419; “Lise”).
Regarding claim 6, Akao in view of Robbins disclose the conveyor and pleat drive.
Akao in view of Robbins fail to disclose wherein the conveyor is configured to transport the filter strips at a speeds that emulate feed rates of the pleat drive.
However, Lise teaches a controller (64) adjusting the rates of the conveyors (80, 82).
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified the conveyor and pleat drive of Akao in view of Robbins by having provided the controller to modify the speed and feed rates, as taught by Lise, in order to prevent a backup or delay during processing of the pleated filter material.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akao (US 4,288,278) in view of Robbins et al. (US 4,181,070; “Robbins”) as applied to claim 1, and in further view of Hosoya et al. (US 7,261,288; “Hosoya”).
Regarding claim 14, Akao in view of Robbins disclose the pleat counter (6) includes a sensor (col. 3 ll. 65-66) disposed above the pleated filter material (12).
Akao in view of Robbins fails to disclose a pleat detector disposed underneath the pleated filter material, the sensor and the pleat detector being configured to identify and count peaks and valleys comprising each of the pleats comprising the pleated filter material.
However, Hosoya teaches a pleat detector (PS3; col. 10 ll. 21-22) disposed underneath the pleated paper (Fig. 4).
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified the punch cut station and the pleat counter of Akao in view of Robbins by having provided the pleat detector, as taught by Hosoya, in order to determine the location of pleats and how many pleats have gone by, therefore, manufacturing pleated filter material with predetermined specifications. 
Regarding claim 15, Akao in view of Robbins disclose the sensor (col. 3 ll. 65-66).
Akao in view of Robbins fails to disclose wherein the sensor and the pleat detector are configured to identify the target pleat to be cut.
However, Hosoya teaches a pleat detector (PS3; col. 10 ll. 21-22; Fig. 4).
. 
9.	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akao (US 4,288,278).
Regarding claim 17, Akao discloses wherein the punch cut station (8) includes a stamping press (18; element 18 is interpreted to be a stamping press, because the blade has to press the pleated filter material in order to sever it).
Akao fails to disclose the punch cut station includes a stamping press configured to cut the pleated filter material at the midpoint of the target pleat.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the cut location, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 19, Akao discloses wherein the stamping press includes an elongate stamping die (18) in mechanical connection with an actuator (col. 4 ll. 3-7), the stamping die being a single blade (col. 4 ll. 4) positioned parallel with the target pleat (Fig. 4), the actuator being configured to forcibly press the stamping die into the target pleat (col. 4 ll. 3-7).
Akao fails to disclose the actuator being a hydraulic actuator.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a hydraulic acturat, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Akao fails to disclose pressing the stamping die into the midpoint of the target pleat.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the cut location, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
10.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Akao (US 4,288,278) in view of Ernst et al. (Us 5,622,583; “Ernst”).
Regarding claim 18, Akao discloses the punch cut station (8).
Akao fails to disclose wherein the punch cut station is coupled with a sensor configured to detect the location of the target pleat.
37) is coupled with a sensor (42) configured to detect location (col. 4 ll. 16-19).
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified the punch cut station of Akao in view by having provided the location sensor, as taught by Ernst, in order to determine the cutting location of the pleated filter material. 
Allowable Subject Matter
Claims 7-13, 16, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the most relevant prior art is Akao.
Akao discloses the pleat drive (4).
Akao fails to disclose wherein the pleat drive includes a pleat height index comprising a vertically oriented disc having one or more drive gears disposed around the periphery of the disc, the drive gears being free to rotate with respect to the pleat height index.
Regarding claim 16, the most relevant prior art is Akao.
Akao discloses the pleat counter (6).
Akao fails to disclose wherein the pleat counter is configured to clamp the pleat filter material and stretch the target pleat so as to distinguish the target pleat among the other pleats.
Regarding claim 20, the most relevant prior art is Akao.
Akao discloses the pleat compressor (9).
Akao fails to disclose a fall arrestor.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731